El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es nn pleito sobre rescisión de contrato y daños y perjuicios, fallado por la Corte de Distrito de Arecibo en contra de la parte demandante.
En la demanda se alega, en resumen, 1°., que la deman-dante es una sociedad mercantil colectiva y la demandada una corporación, ambas organizadas bajo las leyes de Puerto Eico y residentes en Arecibo; 2°., que la sociedad agrícola West-phaling y Cía, domiciliada en Arecibo y dueña de “Central Oriente,” celebró nn contrato con la demandante que se hizo constar en los siguientes términos: “Arecibo, P. B., julio 10 de 1909. Señores Gr. Ledesma y Co., Arecibo. Muy Sres. y amigos nuestros: De conformidad con lo hablado con su Don Manuel y nuestro Don Carlos, quedan ITds. nombrados agentes para la venta de nuestros azúcares, las de nuestros sucesores o cesionarios durante cinco años y con opción a cinco más a nuestro favor, pagando Uds. el precio máximo dentro del mercado puesto abordo en Arecibo, ■ descontando nueve centavos por quintal por gastos de embarque y alma-cenaje y'cl uno por ciento de comisión. En caso de obtener nosotros mejor oferta de un tercero y no conviniendo a Uds. mejorar su límite, quedamos en libertad de vender nuestro azúcar a otro comprador, abonando a Uds. el uno por ciento de comisión sobre el precio primer costo, sin los nueve centavos de embarque y almacenaje. De Uds. Atto. amigo y *144S. S. (Firmado) Westphaling Co.”; 3, que con posteriori-dad a la fecha de dicho contrato, la sociedad agrícola West-phaling y Co. se disolvió, constituyéndose una corporación denominada £ ‘ Central Oriente ’ ’ que se hizo cargo de su activo y pasivo así como de todos sus derechos y obligaciones, y que, además, “la nueva corporación se hizo cargo y asumió todas las obligaciones del contrato sobre ventas y embarques de azúcares efectuado por Westphaling Co. con G-. Ledesma & Cía. a que se ha venido refiriendo esta demanda, cuyo con-trato fué debidamente cumplido por dicha ‘Central Oriente’ durante la zafra que principió en enero y terminó en junio de 1910”; “4, que con posterioridad a junio de mil novecientos diez la nueva corporación ‘Central Oriente’ vendió todas sus fábricas, terrenos y plantaciones a la demandada ‘Central Cambalache, Inc.,’ haciéndose ésta cargo de todos los con-tratos y obligaciones de aquélla; y en cumplimiento del con-trato originado entre Westphaling Co. y la mercante deman-dante, que ésta alega fué transferido a ‘Central Oriente,’ y más tarde a la corporación demandada, dicha corporación demandada ‘Central Cambalche, Inc.’ entregó durante la za-fra que principió en enero y terminó en junio del año mil nove-cientos once todos los azúcares producidos por la manufactura de las cañas de azúcar que pudieron haber sido elaboradas en ‘Central Oriente Inc.,’ para ser vendidas y embarcadas por la mercantil demandante por las cláusulas y condiciones del referido contrato;” 5, que la demandante se preparó para la venta y embarque de los azúcares que debía producir la demandada en 1912 y entregarle de acuerdo con el referido contrato, contrayendo serios compromisos, y que la deman-dada, sin causa ni motivo alguno, se n gó a entreg ■■ a de-mandante los azúcares; 6, que la conducta de la demandada ocasionó a la demandante pérdidas por valor de cincuenta y cuatro mil dólares. La demanda íeiiiir ■ con la súpl • me se condene a la demandada, 1°., a la rescisión del contrato de embarque y venta de azúcares de 10 de julio de 1909; 2°., a *145indemnizar a la demandante la suma de $54,000 por los daños, y perjuicios que le ha ocasionado con el no cumplimiento del dicho contrato, y 3o, a pagar las costas, gastos y honorarios-de ahogado.
La contestación a la demanda, copiada a letra, en lo pertinente, es como.sigue:
“1. Niega, por falta de información, los heehos expuestos en la alegación segunda de la demanda en el párrafo que comienza: ‘Y alega además la sociedad demandante, hasta su final. La demandada alega además que no irá jurada esta negativa en lo referente a la autenticidad del documento que se copia en la demanda porque no aparece suscrito por ella. 2. Niega asimismo, por falta de infor-mación, los heehos alegados en el número tercero de la demanda. 3. Niega, de una manera absoluta, que la Central Oriente vendiese todos sus terrenos y plantaciones a la demandada y que ésta se hiciese cargo de todos los contratos y obligaciones de aquélla y niega, en igual forma, que en cumplimiento del contrato que la demanda alega que fué originado entre Westphaling Co. y la demandante, la-demandada entregara a ésta durante la zafra de mil novecientos once.todos los azúcares de las cañas que pudieron haber sido elaborados en la 1 Central Oriente Ine. ’ para • ser vendidas y embarcadas por dicha demandante por las cláusulas y condiciones del referido contrato. 4. Niega, por falta de información, los preparativos y gastos para la zafra del mil novecientos doce a que se refiere la alegación quinta de la demanda, y niega además, de una manera absoluta, que la deman-dada se haya negado a entregar a la demandante los azúcares de la zafra de mil novecientos doce que le correspondieran por virtud del contrato a que se refiere la demanda. Dicho contrato, si existió, ’ como antes se dice, nunca fué aceptado ni, mucho menos, cumplido por la demandada, ni nunca ni por nadie le fué pedido ni exigido su cum-plimiento. 5. Niega de una manera absoluta los hechos de la alegación sexta de la demanda y suplica a la corte que, en su día, pronuncie en este caso sentencia contra la demandante declarando sin lugar la demanda con las costas y gastos necesarios y honorarios razonables del abogado de la demandada a cargo de la dicha demandante1.”
El 16 de junio de 1913 ambas partes comparecieron por medio de su ahogados ante la corte de distrito, ofrecieron y practicaron sus pruebas e informaron oralmente. El Io. de *146octubre de 1913, la corte, después de considerar amplia y cui-dadosamente las alegaciones y las pruebas, dictó sentencia declarando sin lugar la demanda, sin especial condenación de costas. T contra esa sentencia interpuso la parte deman-dante el presente recurso de apelación.
A nuestro juicio, aceptando que Westphaling y Co. con-trajeron para con la demandante la obligación que se expresa en la carta transcrita en el hecho segundo de la demanda, la cuestión fundamental a resolver en este caso consiste en decidir sencillamente si tal obligación pasó o no a la deman-dada “Central Cambalache, Inc.’;
Negadas las alegaciones de la demanda referentes a las obligaciones contraídas por la “Central Oriente” y la “Central Cambalache, Inc.',” con respecto al contrato de venta y embarque de azúcares celebrado por Westphaling y Co. con la demandante, ésta quedó obligada a probarlas en el acto de la vista, y a tal efecto presentó prueba consistente en documentos y testigos.
Las escrituras por virtud de las cuales Westphaling y Co. vendieron sus fincas rústicas y cedieron sus derechos a “Central Oriente,” y “Central Oriente” vendió y cedió a “Central Cambalache, Inc.” todos sus bienes, derechos y acciones, se copian íntegras en la transcripción de los autos elevada a esta Corte Suprema. Las hemos examinado cuidadosamente y convenimos con el juez sentenciador en que en ninguna parte de ellas se hace referencia al contrato de venta y embarque de azúcares a que se refiere este pleito. ¿Cómo, pues, hacer xesponsable a la demandada del cumplimiento de dicho con-trató ? El hecho de que fuera celebrado por el antiguo dueño de los bienes que hoy están en poder de la demandada, no tiene importancia alguna ya que se trata de un contrato pura-mente personal al cual no quedaron afectados los bienes tras-mitidos.
La parte demandante presenta como un argumento pode-roso en apoyo de su contención, el documento que a conti-*147nuación transcribimos, examinado a la luz de las declara-ciones de sus testigos. He aquí el documento:
“Liquidación del azúcar de la Central Cambalache, zapea 1911.
Total fabricado. 146,144 sacos.
Menos, ventas directas de la Central. 52 “
146,092 sacos.
Menos 15,000 sacos que ceden Roses a Ledesma en compensación del Oriente. 15,000 “ 131,092 sacos.
75$ Roses 98,319 sacos.
25$ Ledesma 32,773 “ 131,092 “

Compras:

100,092 sacos 100,092 sacos de más Roses 1,773 "
Ledesma 46,000 “ - -15,000 31,000 de menos 1,773 "
146,092 “ 131,092 sacos.

Embarques: Moses Ledesma Total

Por vapor 69,200 35,000 104,200 sacos.
Por P. C. 20,000 11,000 31,000 “
Consumo 10,892 10,892 “
100,092 sacos 46,000 sacos 146,092 sacos.

Exportado:

Por vapor 104,200 sacos
Por F. C. 31,000 “ 135,200 sacos.
Proporción P. C. 22.92$
89,200 sacos Roses 20,450 sacos de menos 450 sacos.
46,000 “ Ledesma 10,550 sacos más 450 sacos.

Liquidación final:

Abonan Roses a Ledesma:
0 beneficio quintal 1,773 sacos exceso total 4,433 quintales.. $177.32
0 comisión sobre base $4 quintal 177.32. 177.32
0 beneficio quintal 50 sacos - 1,125 quintales. 45.00
$399.64
Areccibo, P. R., 22 de septiembre, 1911. Hay un sello. Sucesores de Roses y Cía. Arecibo, P. R.”
Las declaraciones de los testigos Ledesma, gestor de la demandante, y Astor, apoderado general de la misma, en relación con el documento transcrito, tienden a demostrar que “Central Cambalache, Inc.” de hecho cumplió en el año de 1911 el contrato celebrado por Westphaling y Co.; con la mercantil demandante. Sin embargo, convenimos tam-bién con el juez sentenciador en que a esta prueba no puede *148darse el alcance que le atribuye la parte demandante. Si bien es cierto que en la liquidación transcrita se consignaron las palabras “menos 15,000 s/ que ceden Eoses a Ledesma en compensación'del Oriente,” tal liquidación no aparece auto-rizada por Central Cambalache, Inc., sino por Sucesores de Eoses y Cía., que no se ha demostrado de modo concluyente que ostentaran la representación legal de la “Central Cam-balache.”
■ Habiendo llegado a la conclusión de que no se ha probado la existencia de la relación- contractual alegada en la demanda entre la demandante y la demandada, huelga discutir toda la materia referente a daños y perjuicios. Si no existe con-trato, no cabe reclamar indemnización por falta de su cum-plimiento.
Forma parte- también de la transcripción de los autos, un pliego de excepciones en el que aparecen debidamente con-signadas dos que tomó la parte demandante durante.la cele-bración del juicio. Una se refiere al supuesto error cometido por la corte al no permitir a la demandante probar los per-juicios correspondientes al año de 1914 y otra al permitir a la parte demandada la presentación de ciertos documentos que tendían a probar que siendo precisamente el Sr. Ledesma, gestor de la demandante, el presidente de la junta directiva de la “Central Cambalache,” se tomó el acuerdo de vender toda la zafra de 1912 a Greorgetti, Cintrón, Aboy y Cía. Aun cuando se hubieran cometido los errores alegados, ninguna influencia tendrían en la decisión de este recurso. En cuanto al primero, porque ya hemos visto que no existe base para entrar en la consideración de si se ocasionaron o no daños y perjuicios a la demandante, y en cuanto al segundo, porque la prueba presentada y admitida no es necesaria para llegar a la conclusión de que no se ha demostrado la existencia del contrato alegado en la demanda entre la demandante y la demandada. La decisión de este caso está sostenida por las *149alegaciones de ambas partes y por la prueba de la parte de-mandante.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados "Wolf y Aldrey.
El Juez Asociado Sr. Hutcbison no formó parte del tribunal en la vista de este caso.